Citation Nr: 0510763	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for residual scarring from 
a shell fragment wound involving the right thigh, left 
forearm, and a right thumb laceration, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from June 2003 and July 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  In December 2003, the 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
The case was remanded for additional development by the Board 
in June 2004. 

REMAND

The June 2004 remand directed the RO to schedule the veteran 
for an appropriate  VA examination to evaluate the service-
connected scarring of the right thigh, left forearm, and 
right thumb.  This remand also requested that the physician 
who conducted the examination dissociate symptomatology 
caused by the scarring in the right thigh from that caused by 
the (service-connected) diabetic neuropathy in the right 
lower extremity. 

Review of the record developed since the remand discloses an 
Addendum to a July 2004 VA examination which discusses 
functioning of the right thumb, left upper arm, and right 
thigh.  The reports from the actual examination are not of 
record, as pointed out in Appellant's Brief, submitted to the 
Board by the veteran's representative in March 2005.  In 
addition, the veteran's representative noted that the 
symptomatology attributed to the diabetic neuropathy in the 
right lower extremity has not been dissociated from the shell 
fragment wound scarring in the right thigh, as requested by 
the Board in its remand. 

In a February 2005 statement, the veteran expressed 
dissatisfaction with the manner in which his examination had 
been conducted.  He also expressed particular disagreement 
with the manner in which the scarring of his right thigh was 
examined, and has been evaluated by the RO.  In an earlier 
statement in this regard dated in July 2004, he indicated 
that he felt a separate 10 rating should be assigned for his 
scarring of the right thigh.  Also, relevant private clinical 
records from B.B.R., M.D., and M.R.M., M.D., have been 
received since the December 2004 Supplemental Statement of 
the Case (SSOC).  These records have not been initially 
considered by the RO, and the veteran has not waived such 
consideration.  

In order to assure due process to the veteran, and to insure 
compliance with our previous remand, see Stegall v. West, 11 
Vet. App. 268 (1998), this case must, regrettably, be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for the following development.  VA will 
notify the veteran when further action is required on his 
part.  

1.  The actual examination reports that 
accompany the July 2004 Addendum identified 
above should be obtained.  If these reports 
are not available, or if the July 2004 
Addendum memorializes the full extent of this 
examination, the veteran should be afforded a 
VA dermatologic examination to assess the 
severity of the service-connected scarring.  
All clinical findings should be described in 
detail, to include the size, in square 
centimeters, and depth of any pertinent 
scarring.  Any indication of tenderness, 
pain, and/or disfigurement attributable to 
the scarring, and any limitation of function 
of the effected areas caused by the scarring, 
should be described in detail.  The examiner 
should, to the extent possible, dissociate 
symptomatology caused by the scarring in the 
right thigh from that caused by diabetic 
neuropathy in that lower extremity.  The 
claims file should be made available to the 
examiner for review in conjunction with the 
examination. 

2.  Thereafter, the RO should readjudicate 
the veteran's claim, to include consideration 
of the newly enacted provisions of 38 C.F.R. 
§ 4.118 pertaining to the evaluation of skin 
conditions.  See 67 Fed. Reg. 49,590-599 
(July 31, 2002).  The RO should specifically 
consider whether a separate rating should be 
assigned for the scarring in the right thigh.  
If this adjudication does not result in a 
complete grant of all benefits sought, the 
veteran and his representative should be 
provided an SSOC, to contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
to include the reports from any evidence 
received as a result of the development 
requested above; the clinical records from 
B.B.R. M.D., and M.R.M., M.D., received since 
the December 2004 SSOC; and the amended 
criteria for rating skin disabilities. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


